DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
	Claims 1-21 are currently pending in the present application.
Drawings
The drawings are objected to because paragraphs [1065]-[1066] refer to Zone of Shared Weights 520, but there is no item 520 in Fig. 5a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraphs [1065]-[1066] refer to Zone of Shared Weights 520, but there is no item 520 in Fig. 5a.  
Appropriate correction is required.
Claim Interpretation
	During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.”  MPEP 2111; See also, MPEP 2173.02.  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969).  See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”).  The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	A “patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention.”  Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120, 2124, 110 USPQ2d 1688 (2014).  During patent examination, [a] claim is indefinite when it contains words or phrases whose meaning is unclear.”  See In re Packard, 751 F.3d at 1310, 1314 (Fed. Cir. 2014) (per curiam).  
	The Office does not interpret claims when examining patent applications in the same manner as the courts.  The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim.  See, MPEP 2173.02 (Determining Whether Claim Language is Definite).  Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.  Id.  However, Applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear.  Id. (citing In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007) (claims are given their broadest reasonable interpretation during prosecution “to facilitate sharpening and clarifying the claims at the application stage”)).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected.  Id.
	Claims 6, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The scope of “file type” in each claim is not clear.  The conventional use of file type is to designate a file with an indication (e.g., .doc or .pdf) of the format in which data in the file is stored.  However, it doesn’t appear that Applicant is intending to classify files as .doc or .pdf, for example, and then calculate Fisher information related to the classifications.  Interpreting the term “type” broadly, one could view files containing different data as files of different types.  This would be the case any time two training datasets are used to train a neural network to perform two different tasks.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5, 8-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overcoming catastrophic forgetting in neural networks (“Kirkpatrick”).
Claim 1
	Kirkpatrick teaches an apparatus, comprising: 	a memory; and 	a processor operatively coupled to the memory, 		the processor configured to provide an indication of each file from a first set of files to a neural network model, each file from the first set of files having a first characteristic (See Kirkpatrick; e.g., at p. 3522, col. 2 (EWC Allows …) to p. 3523, col. 1, 1st full par.: data shuffled in small batches (i.e., different files)), 		the processor configured to receive, from the neural network model, an indication of a classification associated with each file from the first set of files (See Kirkpatrick; e.g., at p. 3522, col. 2 (EWC Allows …) to p. 3523, col. 1, 1st full par.: multiple tasks (i.e., classifications); p. 3523, 2nd full par. & Fig. 3A: Training multiple tasks), 		the processor configured to provide an indication of each file from a second set of files to the neural network model, each file from the second set of files having a second characteristic (See Kirkpatrick; e.g., at p. 3522, col. 2 (EWC Allows …) to p. 3523, col. 1, 1st full par.: data shuffled in small batches (i.e., different files)), 		the processor configured to receive, from the neural network model, an indication of a classification associated with each file from the second set of files (See Kirkpatrick; e.g., at p. 3522, col. 2 (EWC Allows …) to p. 3523, col. 1, 1st full par.: multiple tasks (i.e., classifications); p. 3523, 2nd full par. & Fig. 3A: Training multiple tasks), 		the processor configured to calculate Fisher information associated with the first characteristic for each node from a plurality of nodes in the neural network model (See Kirkpatrick; e.g., at p. 3523, col. 2, 1st full par.), 		the processor configured to calculate Fisher information associated with the second characteristic for each node from the plurality of nodes in the neural network model (See Kirkpatrick; e.g., at p. 3523, col. 2, 1st full par.), 		the processor configured to identify a shared importance of each node from the plurality of nodes to the classification associated with the first set of files and the classification associated with the second set of files based on the Fisher information associated with the first characteristic and the Fisher information associated with the second characteristic (See Kirkpatrick; e.g., at p. 3523, col. 2, 1st full par.; Fig. 1), 		the processor configured to modify the neural network model based on the shared importance for at least one node from the plurality of nodes (See Kirkpatrick; e.g., at Abstract: slowing down training on weights important to those tasks; Eqn. 3: loss for task B is based on F (i.e., Fisher information); p. 3523, col. 1, last full par. and Fig. 1: EWC takes into account how important each weight is to the task; p. 3524, col. 1 to p. 3524, col. 2: consolidated weights based on Fisher information).
Claim 5
	Kirkpatrick teaches wherein the processor is configured to identify a shared importance of each node from the plurality of nodes to (1) a classification associated with each file from a first subset of files having a third characteristic and from the first set of files and (2) a classification associated with each file from a second subset of files having a fourth characteristic and from the first set of files (See Kirkpatrick; e.g., at p. 3523, col. 2, 1st full par.).
Claim 8
	Kirkpatrick teaches a non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to: 	receive, from a machine learning model, an indication of a classification associated with each file from a first set of files, each file from the first set of files having a first characteristic(See Kirkpatrick; e.g., at p. 3522, col. 2 (EWC Allows …) to p. 3523, col. 1, 1st full par.: multiple tasks (i.e., classifications); p. 3523, 2nd full par. & Fig. 3A: Training multiple tasks); 	receive, from the machine learning model, an indication of a classification associated with each file from a second set of files, each file from the second set of files having a second characteristic different from the first characteristic (See Kirkpatrick; e.g., at p. 3522, col. 2 (EWC Allows …) to p. 3523, col. 1, 1st full par.: multiple tasks (i.e., classifications); p. 3523, 2nd full par. & Fig. 3A: Training multiple tasks); 	calculate an importance value associated with the first characteristic for each node from a plurality of nodes in the machine learning model (See Kirkpatrick; e.g., at p. 3523, col. 2, 1st full par.; Fig. 1); 	calculate an importance value associated with the second characteristic for each node from the plurality of nodes in the machine learning model (See Kirkpatrick; e.g., at p. 3523, col. 2, 1st full par.; Fig. 1); 	identify a shared importance of each node from the plurality of nodes to the classification associated with the first set of files and the classification associated with the second set of files based on the importance value associated with the first characteristic and the importance value associated with the second characteristic (See Kirkpatrick; e.g., at p. 3523, col. 2, 1st full par.; Fig. 1); and 	modify the machine learning model based on the shared importance for at least one node from the plurality of nodes (See Kirkpatrick; e.g., at Abstract: slowing down training on weights important to those tasks; Eqn. 3: loss for task B is based on F (i.e., Fisher information); p. 3523, col. 1, last full par. and Fig. 1: EWC takes into account how important each weight is to the task; p. 3524, col. 1 to p. 3524, col. 2: consolidated weights based on Fisher information).
Claim 9
	Kirkpatrick teaches wherein the machine learning model is a neural network model (See Kirkpatrick; e.g., at p. 3522, col. 1, first two pars.: deep neural network).
Claim 13
	Kirkpatrick teaches identifying a shared importance of each node from the plurality of nodes to (1) a classification associated with each file from a first subset of files having a third characteristic and from the first set of files and (2) a classification associated with each file from a second subset of files having a fourth characteristic and from the first set of files (See Kirkpatrick; e.g., at p. 3523, col. 2, 1st full par.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 2, 10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Faster gaze prediction with dense networks and Fisher pruning (“Theis”).
Claims 2 and 10
	Kirkpatrick is applied as described above with respect to Claims 1 and 8, respectively.  Kirkpatrick does not expressly teach wherein the processor is configured to modify the neural network model by removing the at least one node from the neural network model based on the shared importance for the at least one node meeting a criterion.
	Theis teaches wherein the processor is configured to modify the neural network model by removing the at least one node from the neural network model based on the shared importance for the at least one node meeting a criterion (See Theis; e.g., at Section 2.1, 1st par.; and p. 2, col. 2: pruning signal).
	Kirkpatrick and Theis are analogous art because they are both from the same field of endeavor as the present application.  Both Kirkpatrick and Theis are from the field of Artificial Intelligence.  More specifically, both Kirkpatrick and Theis are directed to the generating and use of neural networks.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Kirkpatrick teachings of neural network technology to incorporate Theis’s neural network technology.  One of ordinary skill in the art would be naturally led to using the teachings of Theis to provide the benefits taught in Theis (e.g., pruning).
Claim 16
	Kirkpatrick is applied as described above with respect to Claim 8, respectively.  Kirkpatrick does not expressly teach wherein the importance value associated with the first characteristic for each node from the plurality of nodes is Fisher information associated with that node.
	Theis teaches wherein the importance value associated with the first characteristic for each node from the plurality of nodes is Fisher information associated with that node (See Theis; e.g., at Eqn. 6 and Eqn. 7).
	Kirkpatrick and Theis are analogous art because they are both from the same field of endeavor as the present application.  Both Kirkpatrick and Theis are from the field of Artificial Intelligence.  More specifically, both Kirkpatrick and Theis are directed to the generating and use of neural networks.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Kirkpatrick teachings of neural network technology to incorporate Theis’s neural network technology.  One of ordinary skill in the art would be naturally led to using the teachings of Theis to provide the benefits taught in Theis (e.g., pruning).
Claim 17
	Kirkpatrick teaches a method, comprising: 	providing an indication of a first file to a neural network model, the first file having a first characteristic (See Kirkpatrick; e.g., at p. 3522, col. 2 (EWC Allows …) to p. 3523, col. 1, 1st full par.: data shuffled in small batches (i.e., different files)); 	receiving a classification associated with the first file from the neural network model (See Kirkpatrick; e.g., at p. 3522, col. 2 (EWC Allows …) to p. 3523, col. 1, 1st full par.: multiple tasks (i.e., classifications); p. 3523, 2nd full par. & Fig. 3A: Training multiple tasks); 	providing an indication of a second file to the neural network model, the second file having a second characteristic different from the first characteristic (See Kirkpatrick; e.g., at p. 3522, col. 2 (EWC Allows …) to p. 3523, col. 1, 1st full par.: data shuffled in small batches (i.e., different files)); 	receiving a classification associated with the second file from the neural network model (See Kirkpatrick; e.g., at p. 3522, col. 2 (EWC Allows …) to p. 3523, col. 1, 1st full par.: multiple tasks (i.e., classifications); p. 3523, 2nd full par. & Fig. 3A: Training multiple tasks); 	calculating a shared importance value for each node from a plurality of nodes in the neural network model, the shared importance value for each node from the plurality of nodes indicating an amount to which that node is used to produce both the classification associated with the first file and the classification associated with the second file (See Kirkpatrick; e.g., at p. 3523, col. 2, 1st full par.).
	Kirkpatrick does not expressly teach removing a set of nodes from the plurality of nodes based on the shared importance value for each node from the set of nodes meeting a criterion.
	Theis teaches removing a set of nodes from the plurality of nodes based on the shared importance value for each node from the set of nodes meeting a criterion (See Theis; e.g., at Section 2.1, 1st par.; and p. 2, col. 2: pruning signal).
	Kirkpatrick and Theis are analogous art because they are both from the same field of endeavor as the present application.  Both Kirkpatrick and Theis are from the field of Artificial Intelligence.  More specifically, both Kirkpatrick and Theis are directed to the generating and use of neural networks.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Kirkpatrick teachings of neural network technology to incorporate Theis’s neural network technology.  One of ordinary skill in the art would be naturally led to using the teachings of Theis to provide the benefits taught in Theis (e.g., pruning).
Claim 18
	Kirkpatrick teaches:	calculating an importance value associated with the first characteristic for each node from the plurality of nodes, the importance value associated with the first characteristic for each node from the plurality of nodes indicating an amount to which that node is used to produce the classification associated with the first file (See Kirkpatrick; e.g., at p. 3523, col. 2, 1st full par.); and 	calculating an importance value associated with the second characteristic for each node from the plurality of nodes, the importance value associated with the second characteristic for each node from the plurality of nodes indicating an amount to which that node is used to produce the classification associated with the second file (See Kirkpatrick; e.g., at p. 3523, col. 2, 1st full par.), 	the calculating the shared importance value includes calculating the shared importance value for each node from the plurality of nodes based on the importance value associated with the first characteristic for that node and the importance value associated with the second characteristic for that node (See Kirkpatrick; e.g., at p. 3523, col. 2, 1st full par.).
Claim 19
	Kirkpatrick is applied as described above with respect to Claim 17.  Kirkpatrick doesn’t expressly teach wherein the shared importance value is based on Fisher information associated with the plurality of nodes in the neural network model.
	Theis teaches wherein the shared importance value is based on Fisher information associated with the plurality of nodes in the neural network model (See Theis; e.g., at Eqn. 6 and Eqn. 7).
	Kirkpatrick and Theis are analogous art because they are both from the same field of endeavor as the present application.  Both Kirkpatrick and Theis are from the field of Artificial Intelligence.  More specifically, both Kirkpatrick and Theis are directed to the generating and use of neural networks.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Kirkpatrick teachings of neural network technology to incorporate Theis’s neural network technology.  One of ordinary skill in the art would be naturally led to using the teachings of Theis to provide the benefits taught in Theis (e.g., pruning).
	Claims 7, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Image-Based Malware Classification Using Convolutional Neural Network (“Kim”).
Claims 7, 15, and 21
	Kirkpatrick is applied as described above with respect to Claim 1, 8, and 17, respectively.  Kirkpatrick does not expressly teach wherein the classification associated with the first file is an indication of whether the first file is malicious.
	Kim teaches wherein the classification associated with the first file is an indication of whether the first file is malicious (See Kim; e.g., at Abstract, Introduction, and Background).
	Kirkpatrick and Kim are analogous art because they are both from the same field of endeavor as the present application.  Both Kirkpatrick and Kim are from the field of Artificial Intelligence.  More specifically, both Kirkpatrick and Kim are directed to the generating and use of neural networks.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Kirkpatrick teachings of neural network technology to incorporate Kim’s neural network technology.  One of ordinary skill in the art would be naturally led to using the teachings of Kim to provide the benefits taught in Kim (e.g., detecting malicious files).
Examiner’s Note(s)
	The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 
Allowable Subject Matter
	Claims 3-4 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Claims 6, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AJA), second paragraph.
	Claims 1-2, 5, 7-10, 13, 15-19, and 21 are rejected over prior art.
	Claims 3-4 and 11-12 are objected to.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STANLEY K. HILL whose telephone number is (571) 270-5978 and fax number is 571-270-6978.  The Examiner can normally be reached M-F 8:30-5:00.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ann J. Lo, can be reached at (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Stanley K. Hill/Primary Patent Examiner, Art Unit 2126